DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for presenting information. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of  receiving a dataset comprising a plurality of trading observations; applying a plurality of prediction models to compute trading instructions to produce optimal outcomes predicted based on the plurality of trading observations, each of the plurality of prediction models is optimized to predict optimal outcomes for a respective one of a plurality of trading patterns by training the respective model through backtesting using an expanded training dataset 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the processor. That is, other than reciting this generic device, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations falls under the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer functions. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 8-12 recite similar limitations as claim 1 above, and are therefore rejected under the same rationale as claim 1, supra. 

Claim 2-3 recite wherein the plurality of trading observations comprise a plurality of trading features observed during a certain recent time period associated with respective outcomes which jointly reflect a current trading pattern; wherein the plurality of simulated trading observations supra.

Claim 4 recites computing the respective probability score for mapping the received dataset to each of the plurality of DGPs based on a comparison between the respective outcomes extracted from the 36plurality of trading observations and the optimal outcomes computed by each of the plurality of prediction models. These limitations are also part of the abstract idea identified in claim 1. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 5 wherein the trading instructions are computed based on trading instructions computed by each of the plurality of prediction models based on a maximal outcome predicted in return to investing its respective portion of the investment. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim 6-7 recite wherein each of the plurality of prediction models is trained using a first subset of the plurality of simulated trading observations generated based on the respective DGP and tested using a second subset of the plurality of simulated trading observations generated based on the respective DGP, the simulated outcomes of the second subset are not available to the plurality of prediction models; wherein a prediction performance of each of the plurality of prediction models is tested by comparing between the optimal outcome computed by the respective prediction model for the simulated values of the second subset and the simulated outcomes generated for the second subset by the Monte Carlo simulation algorithm. 
supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Midmore (USPAP 2015/0066730) teaches a method and system of four-valued Monte Carlo simulation for financial modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691